DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 10-2019-0086309, filed on 07/17/2019 in the Republic of Korea Office.    

Response to Arguments/Amendments
3.	Amendments to the specification on paragraphs [0011, 0023, 0350 and 0362] overcomes the specification objection. Thus, the specification objection is withdrawn. 
	Claims 2 and 14 are canceled. The typographical error in Claim 10 is corrected. Thus, Claim objections toward claims 2, 10 and 14 are withdrawn. 

Reasons for Allowance
4.	Claims 1, 5-13 and 17-20 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“determining whether the sequential start language is recognized as a start language of the voice recognizing apparatus, using a start language recognition model learned based on the basic start language; 
 	updating the start language recognition model based on the sequential start language when the sequential start language is recognized as a start language of the voice recognizing apparatus; and 
 	setting the sequential start language as an additional start language that can start the voice recognizing apparatus other than the basic start language when the sequential start language is recognized as a start language of the voice recognizing apparatus, 
 	wherein the determining of whether the sequential start language is recognized as a start language of the voice recognizing apparatus performs determination based on a start language recognition score including information related to similarity between the sequential start language acquired using the start language recognition model and the basic start language, and 
 	applies whether an authentication attempt to the voice recognizing apparatus is sensed before a threshold time passes after the voice is received, to the start language recognition score.” as recited in Claim 1. 
	“determines whether the sequential start language is recognized as a start language of the voice recognizing apparatus, using a start language recognition model learned based on the basic start language; 
 	updates the start language recognition model based on the sequential start language when the sequential start language is recognized as a start language of the voice recognizing apparatus; and sets the sequential start language as an additional start language that can start the voice recognizing apparatus other than the basic start language when the sequential start language is recognized as a start language of the voice recognizing apparatus,
 	wherein the processor determines whether the sequential start language is recognized as a start language of the voice recognizing apparatus based on a start language recognition score including information related to similarity between the sequential start language acquired using the start language recognition model and the basic start language, and 
 	applies whether an authentication attempt to the voice recognizing apparatus is sensed before a threshold time passes after the voice is received, to the start language recognition score.” as recited in Claim 13. 

	The closest prior arts found as following. 
a.  	Sharifi (US 2015/0161990 A1.) In this reference, Sharifi disclose a method for designating a voice commands as hotwords, wherein the voice command is following the hotword (Sharifi  [0005] When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home, [0007] the system may designate certain voice commands as hotwords so that the system may recognize that the voice command is directed to the system even if another predesignated hotword, such as “OK COMPUTER,” is not said before the voice command, [0008] The system may designated voice commands as hotwords based on determining that the voice command satisfies one or more predetermined criteria associated with designated the voice command as a hotword. The predetermined criteria may include a quantity of issuances of the voice command, a quality of acoustic features associated with the voice command, a score reflecting phonetic suitability of the voice command as a hotword, or an amount of acoustic features stored for the voice command, [0009] Once the system designates the voice command as a hotword, users may trigger the system to perform actions in response to the voice command without needing the use another hotword before the voice command. For example, after the voice command “DRIVE HOME” is designated as a hotword, the system may responds to a user saying “DRIVE HOME” with directions even when the user does not say “OK COMPUTER” before saying “DRIVE HOME.”) However, Sharifi does not teach considering information related to similarity between the hotwords and the voice commands following the hotwords. Sharifi does not teach the voice command recognition score. Sharifi does not teach applying whether an authentication attempt to the voice recognizing apparatus is sensed before a threshold time passes after the hotwords is received, to the voice command recognition score. Thus, Sharifi fail to teach and/or suggest the allowable subject matter noted above. 
b. 	Hughes et al. (US 2018/0182390 A1.) In this reference, Hughes et al. disclose a method for activating the set of hotwords based on the context associated with the computing device (Hughes et al. [0005] In cases where the user provides several hotword based commands to a speech-enabled system, such as a mobile phone, the user's interaction with the phone may become awkward. The user may speak, “Ok computer, play my homework playlist.” The phone may begin to play the first song on the playlist. The user may wish to advance to the next song and speak, “Ok computer, next.” To advance to yet another song, the user may speak, “Ok computer, next,” again. To alleviate the need to keep repeating the hotword, the phone may be configured to recognize just “next” as both the hotword and the query, or in this instance, a command. With this feature, the user's interaction with the phone and the music application becomes more natural as the user only needs to speak “next” to advance to the next song instead of “Ok computer, next.”,  [0023] The active hotword selector 126 may examine the code of the music application to identify any hotwords that the developers of the music application want users to be able to speak to interact with the music application and the respective actions for each hotword. The music application may identify hotwords such as “play,” “next,” “stop,” and “back.” Based on the context of music actively playing the active hotword selector 126 may select the hotwords of “next,” “stop,” and “back” and store them in the active hotwords 112. ) With the activated keywords based on the detected context, the user does not to repeat the keyword “OK computer”. The system recognizes the command as both the hotword and the query.  However, Hughes et al. does not teach considering information related to similarity between the hotword and the activated hotword. Hughes et al. does not teach the activated hotword recognition score. Hughes does not teach applying whether an authentication attempt to the voice recognizing apparatus is sensed before a threshold time passes after the hotwords is received, to the activated hotword recognition score. Thus, Hughes et al. fail to teach and/or suggest the allowable subject matter noted above. 
c. 	Fujimoto (US 2005/0089172 A1.) In this reference, Fujimoto set a predetermined time for receiving the password (Fujimoto [0120] The password request means 9 forms a question content which expects the password formed by the password forming means 7 as an answer thereof and requests the inputting of the answer by uttering voice to the determination requesting person (step S26). The password receiving means 10 receives the voice  signal from the determination requesting person and the voice  analyzing means 11 analyzes the voice  signal and samples the vocal data from the sentence (step S27), [0121] The vocal data forming means 8 acquires the vocal print data corresponding to the password which is formed by the password forming means 7 and forms the vocal data (step S28) Here, in the password receiving means 10, a time which lapses from a point of time that the question is delivered is counted and, when the password is not received within a predetermined time, the processing for no response is executed. The recognition result output means 13, upon receiving the result that there is no response, outputs that the personal authentication is not performed. Further, also when the recognition of the ID in step S24 turns out to be unsuccessful, the recognition result output means 13 outputs that the personal authentication is not performed, [0122] The password determination means 12 compares the vocal data of the sentence obtained by the voice  analysis performed by the voice  analysis means 11 and the vocal data of the sentence formed by the vocal data forming means 8 (step S29).) Fujimoto utilizes the predetermined time in order to determine whether performing the personal authentication. Fujimoto does not apply the predetermined time to the language recognition score. Thus, Fujimoto fail to teach and/or suggest the allowable subject matter noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655